Opinion by
Davidson, J.
§ 244. Citation; return on, must show a true copy to have been delivered each defendant to support judgment by default. Defendants in error brought suit in the county court of Eastland county against plaintiffs in error on a promissory note for $500, and obtained a judgment thereon for the sum of $475 against said plaintiffs in error. Plaintiffs in error bring their writ of error to this court, and ask a reversal on the sole ground that the return of the sheriff on the writ of citation fails to show that a true copy thereof was delivered to each of said plaintiffs in error before the judgment was rendered. Said judgment was taken by default. We find from an inspection of the record that it does not appear from the return of the officer that the service was made as required bylaw, but that, on the contrary, it is doubtful that all of the
plaintiffs in error, seven in number, were served with one and the same copy of the citation. This is not sufficient. It must appear by the return of the officer serving the process that a true copy thereof was delivered to each of the named defendants therein. [R. S., art. 1219; 2 Willson, Civil Cas. Ct. App., § 269; King v. Goodson, 42 Tex. 152; Holliday v. Steele, 65 Tex. 388; Covington v. Burleson, 28 Tex. 368; Willis v. Bryan, 33 Tex. 429.] Eor this error the judgment must be reversed.
Reversed and remanded.